Citation Nr: 1530574	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange exposure, for accrued benefit purposes and/or on the basis of substitution.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to November 1971.  He had active service in the Republic of Vietnam (RVN) from May 1969 to April 1970 and from July 1971 to November 1971.  During his service, he was awarded, in part, the Combat Infantryman's Badge (CIB).  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange exposure for accrued benefit purposes.  The appellant appealed this rating action to the Board. 

In May 2014, the appellant testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.  

By way of history, in June 2010, the Veteran filed a claim for service connection for stomach cancer (adenocarcinoma) due to exposure to Agent Orange.  (See VA Form 21-526(b), Veteran's Supplemental Claim, dated and signed by the Veteran on June 10, 2010)).  The Veteran died in August 2010.  On September 8, 2010, VA received a claim for Dependency and Indemnity Compensation (DIC) benefits from the appellant, the Veteran's widow.  (See VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, received by VA on September 8, 2010).  Insofar as the current appeal consists of an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In the absence of a specific request to substitute, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant, however, may waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, although the appellant did not file a claim seeking "substitution" with respect to the Veteran's claim pending at the time of his death, she did file her accrued benefits claim in September 2010, one month after the Veteran's death in August 2010, and, thus, appears to meet the qualifications to be substituted as the claimant with regard to the claim on appeal. 

Nevertheless, it appears that the RO has not made an initial determination as to the appellant's eligibility as a substitute claimant.  Therefore, the issue of whether the appellant's claim for benefits should be construed as a claim of substitution for the claim of entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange, has been raised by the record and must be adjudicated by the RO.  To avoid piecemeal adjudication, the RO must render a determination in this regard before the accrued benefits claim is finally decided.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As stated above, prior to adjudicating the issue of accrued benefits, the RO should have considered whether a claim for substitution would be more appropriate in this case.  If substitution is deemed appropriate, the appellant should be provided adequate notice and the opportunity to develop the claim prior to adjudication.

Irrespective of whether the RO determines that substitution is appropriate, an attempt must be made to obtain the Veteran's terminal hospital records.  The Veteran's death certificate states that he died in August 2010 at the VA North Texas Health Care System in Dallas, Texas.  His VA terminal hospital records have not been requested or obtained.  An attempt must be made to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that should the RO find that substitution is appropriate, the record reflects the need for further development.  The evidence of record does not contain a medical opinion as to whether it is at least as likely as not that the Veteran's stomach cancer was caused by his period of military service, to include his presumed exposure to Agent Orange in the RVN, or whether it had its onset within one year of service separation.

Accordingly, the case is REMANDED for the following action:

1.  After determining whether the appellant is eligible for substitution and providing written notice of that decision to the appellant, and provided that the appellant has not waived her opportunity to substitute, properly develop and adjudicate any substitution claim.  A copy of the written notification of the determination in this regard must be included in the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

2.  Obtain the Veteran's medical records, dated in August 2010 (terminal hospital records), from the VA North Texas Health Care System in Dallas, Texas.

3.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims files to an appropriate VA physician for a comprehensive review of the record, to include the Veteran's VBMS and Virtual VA electronic records. The reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal adenocarcinoma of the stomach had its onset during service, to include as due to the Veteran's presumed exposure to Agent Orange in the RVN; or was manifested to a compensable degree within one year of service discharge in November 1971?  The reviewer is informed that the Veteran's exposure to Agent Orange in the RVN is presumed.  

A complete rationale must be provided for all opinions expressed.  If the reviewer is unable to offer the requested opinion, it is essential that the reviewer offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The claim(s) on appeal should be readjudicated.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and her representative.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

